EXHIBIT FINANCIAL STATEMENTS OF MUSCLE PHARM, LLC FOR THE NINE MONTHS ENDING SEPTEMBER 30, 2009 (Unaudited) AND FROM INCEPTION (APRIL 22, 2008) TO DECEMBER 31, 2008 1 TABLE OF CONTENTS Page No. Independent Auditors Report 3 Balance Sheets 4 Statements of Operations 5 Statements of Cash Flows 6 Statement of Changes in Members' Equity (Deficit) 7 Notes to Financial Statements 8-15 2 INDEPENDENT AUDITOR'S REPORT Board of Directors and Members Muscle Pharm, LLC Englewood, Colorado We have audited the accompanying balance sheet of Muscle Pharm, LLC as of December 31, 2008 and the related statements of operations, changes in members' equity (deficit) and cash flows for the period from April 22, 2008 (inception) to December 31, 2008. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based upon our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Muscle Pharm, LLC as of December 31, 2008, and the results of its operations and its cash flows for the period from April 22, 2008 (inception) to December 31, 2008, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As described in Note 3, the Company has losses to date of approximately $393,000, which raises substantial doubt about its ability to continue as a going concern. Management's plan in regard to this matter is also explained in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/Schumacher & Associates, Inc. Schumacher & Associates, Inc. Certified Public Accountants 7931 S.
